Citation Nr: 0517960	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  96-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for multi-level spinal 
disc degeneration with a neurogenic bladder, to include as 
secondary to the service-connected residuals of an ingrown 
right great toenail and removal of the toenail.

2.  Entitlement to an increased rating for residuals of an 
ingrown right great toenail and removal of the toenail, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a May 1996 rating action that denied 
service connection for a back disability as secondary to the 
service-connected residuals of an ingrown right great toenail 
on the grounds that new and material evidence to reopen the 
claim had not been received, and also denied an increased 
(compensable) rating for residuals of an ingrown right great 
toenail.  Later in May 1996, the veteran filed a Notice of 
Disagreement, and the RO then issued a Statement of the Case 
(SOC).  In June 1996, the veteran filed a Substantive Appeal 
and testified during hearing before RO personnel; a 
transcript of the hearing is of record.  A Supplemental SOC 
(SSOC) was issued in March 1997.

In September 1997, the Board remanded the matters on appeal 
to the RO for further development of the evidence and for due 
process development.

As reflected in the March 1999 SSOC, the RO reopened the 
claim for service connection for multi-level spinal disc 
degeneration with a neurogenic bladder on the basis of new 
and material evidence, but denied the claim for service 
connection, on both direct and secondary bases, on the 
merits.  By rating action of May 1999, the RO granted a 10 
percent rating for the veteran's residuals of an ingrown 
right great toenail; the matter of a rating in excess of 10 
percent remained for appellate consideration.  

In January 2000, the Board denied service connection for 
multi-level spinal disc degeneration with a neurogenic 
bladder, granted a 20 percent rating for residuals of an 
ingrown right great toenail and removal of the toenail, and 
denied a rating in excess of 20 percent for the latter 
disorder.  The veteran appealed the denials of service 
connection and a rating in excess of 20 percent to the United 
States Court of Appeals for Veterans Claims (Court).

In May 2000, counsel for the appellant and the VA Secretary 
filed a Joint Motion with the Court to vacate those portions 
of the January 2000 Board decision that denied service 
connection for multi-level spinal disc degeneration with a 
neurogenic bladder, and a rating in excess of 20 percent for 
residuals of an ingrown right great toenail and removal of 
the toenail.  By Order dated later in May 2000, the Court 
granted the Joint Motion, vacated those portions of the 
January 2000 Board decision that denied service connection 
for multi-level spinal disc degeneration with a neurogenic 
bladder and a rating in excess of 20 percent for residuals of 
an ingrown right great toenail and removal of the toenail, 
and remanded the case to the Board for further action 
consistent with the Joint Motion.

In January 2001, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  As reflected in the May 2001 SSOC, the RO 
denied service connection for multi-level spinal disc 
degeneration with a neurogenic bladder, and a rating in 
excess of 20 percent for residuals of an ingrown right great 
toenail and removal of the toenail.  

A June 2002 Board decision affirmed the Board's denials, and 
the veteran again appealed to the Court.    

In February 2003, counsel for the appellant and the VA 
Secretary filed a Joint Motion with the Court to vacate the 
June 2002 Board decision that denied service connection for 
multi-level spinal disc degeneration with a neurogenic 
bladder, and a rating in excess of 20 percent for residuals 
of an ingrown right great toenail and removal of the toenail.  
By Order subsequently in February 2003, the Court granted the 
Joint Motion, vacated the June 2002 Board decision, and 
remanded the case to the Board for further proceedings.

In October 2003, the Board remanded these matters to the RO 
for further development of the evidence and for due process 
development.  As reflected in the February and March 2005 
SSOCs, the RO has continued the denials of service connection 
for multi-level spinal disc degeneration with a neurogenic 
bladder, and a rating in excess of 20 percent for residuals 
of an ingrown right great toenail and removal of the toenail.

For reasons expressed below, the matters on appeal are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board points out that, in 
February 2004, the veteran claimed secondary service 
connection for an acquired psychiatric disorder.  As that 
issue has not been adjudicated by the RO, it is not properly 
before the Board; hence, it is referred to the RO for 
appropriate action.


REMAND

Considering the record in light of the Joint Motions, the 
Board's prior remands, and the duties imposed by the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)), the Board finds that all 
notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished, 
and that further RO action on these claims is claim is 
warranted.

A remand by the Board or the Court confers upon the veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).   

In the October 2003 Remand, the Board instructed the RO to 
provide to the veteran adequate notice of the information and 
evidence necessary to substantiate his claims, in accordance 
with the VCAA.  Although the Board specified that the RO's 
notice letter should invite the veteran to submit any 
evidence pertaining to his claims that he had in his 
possession, the RO failed to furnish the veteran this notice.  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103 (West 2002); but see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3)) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO's letter should 
specifically invite the veteran to submit all pertinent 
evidence in his possession (of which he was not previously 
notified).  After providing the required notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159. 

The Board also finds that all previously requested 
development of the claims has not been accomplished.  
Although the veteran was afforded VA examinations in April 
2004 to obtain information and reconcile conflicting medical 
findings about the nature and etiology of his multi-level 
spinal disc degeneration with a neurogenic bladder, and its 
relationship, if any, to either military service or the 
service-connected residuals of an ingrown right great toenail 
and removal of the toenail, neither the physician's assistant 
that conducted the orthopedic examination nor the 
neurological examiner furnished all requested medical 
opinions and comments-specifically, whether the veteran's 
multi-level spinal disc degeneration with a neurogenic 
bladder was aggravated by the service-connected residuals of 
an ingrown right great toenail and removal of the toenail; 
and if any aggravation by the service-connected right foot 
disability was found, the examiner was requested to provide 
an estimate as to the degree of additional disability 
resulting from the aggravation.  In this regard, the Board 
previously noted that the evidence of record was deficient 
with respect to medical findings required to adjudicate the 
claim on a secondary basis pursuant to Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) 
authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for 
the extent of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected one).  

Under the circumstances, the Board finds that Stegall 
requires further remand for RO compliance with the prior 
remand.  The RO should arrange for the veteran to undergo a 
new VA orthopedic examination by a physician who should 
furnish the requested additional medical comments and 
opinions, as well as consider and address C. Olick, M.D.,'s 
August 2004 medical report (which was not of record at the 
time of the April 2004 examinations).

The Board also notes that, while the veteran underwent a 
requested VA podiatry examination in April 2004 by the same 
physician's assistant who examined his back, medical evidence 
on April 2004 VA neurological examination as well as 
additional medical evidence introduced into the claims file 
subsequent to these examinations indicates that his service-
connected residuals of an ingrown right great toenail and 
removal of the toenail may have increased in severity.  In 
this regard, the Board notes that, while the veteran walked 
with a fairly normal gait and was able to heel- and toe-walk 
on examination by the physician's assistant in April 2004, 
the VA neurological examiner recorded contradictory clinical 
findings, noting both "normal" and "antalgic" gait on the 
same examination report.  Subsequent examination by Dr. Olick 
in July 2004 showed that the veteran had painful limitation 
of gait on ambulation, and inability to stand on toes or to 
squat.  Under the circumstances, the Board finds that a VA 
new podiatry examination (to be scheduled, as far as 
practicable, during an active phase of right foot impairment) 
is needed to obtain information and reconcile conflicting 
medical findings about the current degree of severity of the 
veteran's service-connected residuals of an ingrown right 
great toenail and removal of the toenail.                          

The veteran is hereby advised that failure to report for any 
scheduled examination(s), without good cause, may result in 
denial of the claim for service connection, and shall result 
in denial of the claim for increase.  See 38 C.F.R. § 
3.655(a),(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.   If 
the veteran does not report for any scheduled examination(s), 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination(s) 
sent to him by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all pertinent records of medical evaluation 
and/or treatment.  

In this regard, the Board notes that, in the October 2003 
remand, the Board noted that the veteran had been treated at 
the VA Medical Center (VAMC) in Buffalo, New York, and 
requested the RO to obtain and associate with the claims file 
any and all outstanding records of his medical treatment and 
evaluation for back and right foot disorders from that VAMC 
from 1999 up to the present time.  Appellate review discloses 
that, while VA medical records from the year 1999 have been 
associated with the claims file, no medical records from 
after 1999 were obtained.  

The RO should also undertake efforts to obtain any other 
pertinent outstanding medical records from any source(s) 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.  The RO should specifically 
request authorization from the veteran to enable the RO to 
obtain and associate with the claims file updated records of 
the veteran's treatment and/or evaluation by the following 
private medical providers: George F. Harb, M.S., P.T., 
Physical Therapist/Rehabilitation Counselor, from October 
2003 to 2005; David M. Davidson, D.P.M., from January 2004 to 
2005; and Fuad Sheriff, M.D., from February 2004 to 2005.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:
 
1.  The RO should obtain from the Buffalo 
VAMC copies of all outstanding records of 
treatment and evaluation of the veteran 
for back and right foot disorders from 
1999 to 2005.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran to provide sufficient information 
and authorization to enable it to obtain 
any additional pertinent evidence not 
currently of record.  To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the RO's 
letter should request the veteran to 
provide sufficient information and, if 
necessary, authorization to enable the VA 
to obtain any medical records pertaining 
to the matters on appeal that are not 
currently of record.   

The RO should specifically request that 
the veteran furnish the appropriate 
authorization to enable it to obtain and 
associate with the claims file updated 
records of the veteran's treatment and/or 
evaluation by the following private 
medical providers: George F. Harb, M.S., 
P.T., Physical Therapist/Rehabilitation 
Counselor, Center for Chronic Pain & 
Spine Rehabilitation, 100 Union Road, 
West Seneca, New York 14244, from October 
2003 to 2005; David M. Davidson, D.P.M., 
1150 Youngs Road, Suite 210, 
Williamsville, New York 14221-8095, from 
January 2004 to 2005; and Fuad Sheriff, 
M.D., Amherst Medical Associates, 6000 N. 
Bailey Avenue, Suite 1-D, Amherst, New 
York 14226, from February 2004 to 2005.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain that he has 
a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining the 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

The physician should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
multi-level spinal disc degeneration with 
a neurogenic bladder (a) is the result of 
injury or disease incurred in or 
aggravated by the veteran's military 
service; or (b) was caused or is 
aggravated by the service-connected 
residuals of an ingrown right great 
toenail and removal of the toenail.  If 
any aggravation of the spine by the 
service-connected right foot disability 
is found, the doctor should provide an 
estimate as to the degree of additional 
disability resulting from the 
aggravation.  In rendering these 
opinions, the physician should 
specifically consider and address the 
findings and opinions of Earl J. Fine, 
M.D. in April 1996; Charles O. Olick, 
M.D., in May, June, and July 1996, August 
1998, and August 2004;  Eugene Casey, 
M.D., in July 1996; Loubert S. Suddaby, 
M.D., in August 1996; Bernie Davis, M.D., 
in August 1996; John H. Ring, Jr., M.D., 
in May 1997; and the VA orthopedic 
examiner in March 2001.    

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  Also after all available records 
and/or responses from   each contacted 
entity have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA podiatry 
examination to obtain information as to 
the degree of severity of his residuals 
of an ingrown right great toenail and 
removal of the toenail.  The examination 
should be scheduled, as far as 
practicable, during an active phase of 
right foot impairment  The entire claims 
file must be made available to the 
doctor designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis. 

The examiner should specifically furnish 
an opinion as to whether the residuals 
of an ingrown right great toenail and 
removal of the toenail are more 
appropriately assessed as "moderate," 
"moderately severe," or "severe."  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.  

6.  If the veteran fails to report for 
any scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination(s) sent 
to him by the pertinent VA medical 
facility. 

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the veteran 
fails to report for any examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.
  
9.  If the service connection claim on 
appeal remains denied, or the claim for 
increase is not granted to the veteran's 
satisfaction, the RO must furnish to the 
veteran and his attorney an appropriate 
SSOC that includes citation to and 
discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for all current 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


